DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 17-21 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, and 4-15 and new claim 16, drawn to product.
Group II, new claim(s) 17-21, drawn to method.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and II lack unity of invention because even though the inventions of these groups require the technical feature of composition comprising green coffee solids and hops solids, wherein a weight ratio of the hops solids to the green coffee solids is between 1:20 and 1:40, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Furusho et al. (US 2013/0344225 A1). 
Furusho et al. (Furusho) discloses a coffee extract composition comprising ingredient including hops (‘225, Abstract, [0004], [0040]) wherein a combination of the ingredients is intended to enhance coffee characteristics (‘225, [0007]-[0008]).  Furusho discloses the coffee extract composition is served as a coffee drink (‘225, [0031]).   Furusho discloses 120 grams of dried hops (hops solids) to 3 kg (3,000 grams) of green coffee beans (‘225, [0156]), which corresponds to a weight ratio of hops to green coffee beans of 1:25, which is in range with the cited range.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 17-21 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Application Status
Claim 1, 4-15 and new claim 16 are under examination.
Claim 17-21 are withdrawn from examination, as the new claims are restricted and withdrawn from examination as discussed above.
Claim 1 and 4-16 are rejected. 
No claims are allowed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 4-16 are rejected under 35 U.S.C. 103 as being unpatentable over Graff et al. (US 1,376,870) and in view of Furusho et al. (US 2013/0344225 A1).
Regarding claim 1, 9, 10, 11, 12 and 13, Graff et al. (Graff) discloses beverage mixture (beverage composition) (‘870, pg. 1, col. 1, ln. 10-34) comprising fermented extracts of green coffee beans (‘870, pg. 2, col. 1, ln. 5-6), wherein the fermented extracts of green coffee beans is expected to have green coffee solids as much as Applicants’; and hops (‘870, pg. 1, col.2, ln. 80-89), wherein the hops is expected to have hops solids as much as Applicants’. With respect to claim 12, Graff discloses the green coffee beans fermented with yeast (‘870, pg. 1, col. 2, ln. 80-89; pg. 2, col. 1, ln. 5-6). 
With respect to a weight ratio of the hops solids to the green coffee solids is between 1:20 and 1:40; Graff recognizes varying amounts of the extracts of the coffee (‘870, pg. 1, col. 1, ln. 34-49; col. 2, ln. 101-106) and the hops (‘870, pg. 1, col. 2, ln. 80-89) to provide desirable flavors. Graff does not explicitly discloses a range of the weight ratio as cited.  However, Furusho et al. (Furusho) discloses a coffee extract composition comprising ingredient including hops (‘225, Abstract, [0004], [0040]) wherein a combination of the ingredients is intended to enhance coffee characteristics (‘225, [0007]-[0008]).  Furusho discloses the coffee extract composition is served as a coffee drink (‘225, [0031]).   
Furusho discloses 120 grams of dried hops (hops solids) to 3 kg (3,000 grams) of green coffee beans (‘225, [0156]), which corresponds to a weight ratio of hops to green coffee beans of 1:25, which is in range with the cited range. Furusho and Graff are of the same field of endeavor of coffee composition with green coffee beans and hops for desirable flavors. It would have been obvious to one of ordinary With respect to the recitation of “…a combination of the hops solids and the green coffee solids has reduced bitterness relative to that of green coffee solids by itself…”, Graff as modified by Furusho uses like materials, green coffee beans and hops in a like manner, the weight ratio of hops to green coffee beans of 1:25 as claimed, it would therefore be expected that the combination of the hops and the green coffee will have the same characteristics claimed, particularly a reduced bitterness relative to that of green coffee solids by itself. 
Regarding claim 4, modified Graff discloses the beverage mixture (beverage composition) is liquid beverage (‘870, pg. 2, col. 1, ln. 24-34). 
Regarding claim 5, 6 and 7, Graff recognizes varying amounts of the extracts of the coffee (‘870, pg. 1, col. 1, ln. 34-49; col. 2, ln. 101-106) and the hops (‘870, pg. 1, col. 2, ln. 80-89) to provide desirable flavors. Modified Graff does not explicitly disclose the cited amounts in claim 5, 6 and 7. However, it would have been obvious to one of ordinary skill in the art to be motivated to varying amounts of the extracts of the coffee (‘870, pg. 1, col. 1, ln. 34-49; col. 2, ln. 101-106) and the hops (‘870, pg. 1, col. 2, ln. 80-89) as taught by Gaff, including the cited amount to provide a desired flavor in modified Graff’s beverage. 
Regarding claim 8
Regarding claim 14 and 15, modified Graff teaches the beverage mixture (beverage composition) is a non-alcoholic beverage (‘870, pg. 2, ln. 30-32) hence the beverage mixture (beverage composition) encompass the limitation of devoid of ethanol as cited in claim 14 and less than 0.1% ethanol by volume as cited in claim 15. 
Regarding claim 16, the recitation of “wherein all or part of the green coffee solids have been fermented without added sugar”, is a product by process limitation. see, MPEP 2113 
I.    PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Additionally, the process recitation does not preclude the claimed product to be voided of added sugar. Graff as modified by Furusho as discussed in claim 1 meets the limitation of the claimed product as recited in claim 1, and considered to encompass the limitation of claim 16. 








Response to Arguments
Applicants’ arguments filed 02/11/2021 have been fully considered but they are not persuasive. 

Applicants assert “…surprisingly found that the inclusion of hops solids into a beverage comprising green coffee solids effectively reduces the bittiness and other unpleasant flavours. This is particularly surprising since hops in itself has a bitter taste. Accordingly, the present invention relates to a beverage composition comprising green coffee solids and hops solids. See specification, page 1, lines 25-29…”.

Applicants’ remarks have been fully considered but they are not persuasive.  Applicants’ assertation of unexpected results, the Examiner particularly notes the working Example 1, Table 1 and 2; Example 2, Table 3 and 4; and Example 3 Table 5 and 6 does not commensurate the scope of claims. It is noted the working Example 1, Table 1 and 2 is drawn to particular ingredients in Example 1, green coffee concentrate with 14% and hops extracts with 14%, which corresponds to a ratio of 1:1, whereas the instant claim 1 recite different ingredients “green coffee solids” and “hops solids” and the hops solids to the green coffee solids is between 1:20 and 1:40. The working Example 1, Table 1 is outside the cited weight ratio range; and the ingredients is not the same as the claims. Second, Table 2 with sensory analysis appears incomplete. It is unclear on how the sensory analysis with flavor attributes were performed as to how or what parameters including deviations was the rating system from  -5 to +5 was based upon for the sensory analysis, not clear if the intensity scale is an average of one or multiple testing(s).  Example 1, Table 1 and Table 2 do not provide sufficient data for unexpected results as claimed. 
Applicants’ assertation of unexpected results; the Examiner particularly notes in the working Example 2, Table 3 and 4 does not commensurate the scope of claims. It is noted the working Example 2, Table 3 and 4 is drawn to particular ingredients in Example 2, hops extracts with 10.5% and fermented green coffee concentrate with 14% which corresponds to a ratio of 0.75:1, whereas the instant claim 1 recite different ingredients “green coffee solids” and “hops solids” and the hops solids to the green coffee solids is between 1:20 and 1:40. The working Table 3 is outside the cited weight ratio range; and the ingredients is not the same as the claim. Second, Table 4 with sensory analysis appears incomplete. It is unclear on how the sensory analysis with flavor attributes were performed as to how or what parameters including deviations was the rating system from  -5 to +5 was based upon for the sensory analysis, not clear if the intensity scale is an average of one or multiple testing(s).  Example 2 and Table 3 and 4 do not provide sufficient data for unexpected results as claimed.
Furthermore, the working Example 3, Table 5 and 6 does not commensurate the scope of claims. It is noted the working Example 2, Table 3 and 4 is drawn to specific amount of hops solids at 0.045% and green coffee solids at 1.4% which corresponds to a ratio of 1:31, whereas the instant claim 1 recites a board range of hops solids to the green coffee solids is between 1:20 and 1:40. Second, Table 6 with sensory analysis appears incomplete. It is unclear on how the sensory analysis with flavor attributes were performed as to how or what parameters including deviations for the sensory analysis is based upon an average of one or multiple testing(s).  Example 3 and Table 5 and 6 do not provide sufficient data for unexpected results as claimed.

Applicants asserts “…Graff and Furusho alone or in combination fail to render obvious the present claims. For example, the skilled artisan without hindsight would not have combined Graff with Furusho to make the claimed combination of hops solids and green coffee solids with the specific weight ratios required by independent Claim 1…
For example, the primary reference Graff is entirely directed to processing germinated green coffee beans. See Graff, col. 1, lines 14-33; col. 2, line 112-col. 3, line 23. Further, Graff fails to disclose any weight ratio of green coffee beans to hops, let alone any effect or benefit of hops to its composition and any significance of the weight ratio.
Applicant submits that the secondary reference Furusho does not remedy the deficiency of the primary reference Graff as Furusho fails to provide any necessary motivation to combine Graff with Furusho. Specifically, Furusho merely discloses fermenting hops solids with the green coffee to form “flavored coffee.” See Furusho, e.g., paragraphs [0004] and [0007], Furusho is entirely directed to green coffee beans. Id. While the primary reference Graff is entirely directed to processing germinated green beans, Furusho is completely silent regarding germinated green beans. Neither Graff nor Furusho provides any guidance on how to combine germinated green beans of Graff with hops solids of Furusho. Further, neither Graff nor Furusho provides any guidance on how to substitute Furusho's green coffee beans for Graffs germinated green beans”. 

Applicants’ remarks are not convincing. First, the cited passage as noted by Applicants in  Furusho, e.g., paragraphs [0004] and [0007], does not support the fermenting hops solids with the green coffee to form “flavored coffee, in other words, Furusho does not disclose fermenting hops solids with green coffee beans; but rather Furusho clearly teaches mixing hops solids with green coffee beans (‘225, [0156]). Furusho is relied upon the teaching of mixing hops solids with green coffee beans in an amounts within the cited range as in claim 1. 
Second, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Furusho and Graff are of the same field of endeavor of coffee composition with green coffee beans and hops for desirable flavors. It would have been obvious to one of ordinary skill in the art at the time of the filing of the claimed invention, to be motivated to employ Furusho’s weight ratio of hops to green coffee beans of 1:25 in Graff’s beverage mixture (beverage composition) to enhance coffee characteristics (‘225, [0007]-[0008]) as taught by Furusho.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093.  The examiner can normally be reached on M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HONG T YOO/Primary Examiner, Art Unit 1792